EXHIBIT 10.3

AMENDMENT 2009-1

THE PNC FINANCIAL SERVICES GROUP, INC. AND AFFILIATES

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(as amended and restated as of January 1, 2009)

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) sponsors The
PNC Financial Services Group, Inc. Supplemental Executive Retirement Plan (the
“Plan”);

WHEREAS, the Corporation wishes to amend the Plan to coordinate the timing of’
payments from the Plan with the Corporation’s new payroll system and to change
the definition of compensation; and

WHEREAS, Section 15 of the Plan authorizes the Corporation to amend the Plan.

NOW, THEREFORE, IT IS RESOLVED, that the Plan is hereby amended as follows:

1. Effective January 1, 2009, the last paragraph of Section 3.1 (“Grandfathered
Participants”) is amended to delete the first sentence and insert the following
new sentence in its place:

“Unless otherwise elected, the annual amount payable pursuant to Section 3.1(a)
or 3.1(b) and the preceding sentence will be paid in the form of a lump-sum cash
payment equal to the present value of such monthly benefit, calculated using the
interest rate used under the Prior Pension Plan as of the date the payment is to
be made, commencing as soon as administratively practicable following but no
later than ninety (90) days after the six-month anniversary of the Vested
Termination of Employment of the Grandfathered Participant (or in the case of a
Grandfathered Participant who has incurred a Vested Termination of Employment as
the result of a Total Disability, commencing as soon as administratively
practicable following but no later than ninety (90) days after the date on which
the Grandfathered Participant attains the maximum age for which benefits could
be payable to such Grandfathered Participant under the Employer’s applicable
long-term disability plan as a result of such Total Disability, regardless of
whether the Grandfathered Participant ceases to receive long-term disability
benefits prior to attaining such maximum age).”

2. Effective July 1, 2009, Section 3 (“Retirement Income Supplement for
Grandfathered Participants”) is amended to add the following new Section 3.3
(“TARP Provisions”):

 

“3.3 TARP Provisions.

For purposes of calculating benefits under this Plan, with respect to amounts
paid on or after July 1, 2009, amounts paid in the form of salary share units
shall be excluded from Compensation and Average Final Compensation. For purposes
of calculating benefits under this Plan, with respect to amounts paid on or
after September 1, 2009, in the event



--------------------------------------------------------------------------------

that payment of annual incentive compensation which is included in Compensation
and Average Final Compensation as variable pay is made in the form of “long-term
restricted stock” as defined in the Interim Final Rule on TARP Standards for
Compensation and Corporate Governance in advance of the date on which payment of
annual incentive compensation under the applicable executive and management
incentive plan(s) is made in cash to those employees whose compensation is not
restricted under the Interim Final Rule (the “normal payment date”), the payment
of such long-term restricted stock shall be deemed to be made on the normal
payment date.”

3. Effective September 1, 2009, Section 4 (“Retirement Income Supplement for
Participants who are not Grandfathered Participants”) is amended to add the
following new Section 4.8 (“TARP Provisions”):

 

“4.8 TARP Provisions

For purposes of calculating benefits under this Plan, with respect to amounts
paid on or after July 1, 2009, amounts paid in the form of salary share units
shall be excluded from Compensation and Average Final Compensation. For purposes
of calculating benefits under this Plan, with respect to amounts paid on or
after September 1, 2009, in the event that payment of annual incentive
compensation which is included in Compensation and Average Final Compensation as
variable pay is made in the form of “long-term restricted stock” as defined in
the Interim Final Rule on TARP Standards for Compensation and Corporate
Governance in advance of the date on which payment of annual incentive
compensation under the applicable executive and management incentive plan(s) is
made in cash to those employees whose compensation is not restricted under the
Interim Final Rule (the “normal payment date”), the payment of such long-term
restricted stock shall be deemed to be made on the normal payment date.”

4. Effective January 1, 2009, Section 4.5 (“Payment of Benefits”) is amended to
delete the first sentence thereof and insert the following new sentence in its
place:

“A Participant covered under this Section 4 may elect, pursuant to Section 10 of
the Plan, to receive his or her benefit under this Plan in either a single
lump-sum payment or in an annuity form of payment available under the Pension
Plan, commencing in either case on the first payroll date of the month
coincident with or next following the six-month anniversary of the Vested
Termination of Employment of the Participant (or in the case of a Participant
who has incurred a Vested Termination of Employment as the result of a Total
Disability, commencing on the first payroll date of the month coincident with or
next following the date on which the Participant attains the maximum age for
which benefits could be payable to such Participant under the Employer’s
applicable long-term disability plan as a result of such Total Disability,
regardless of whether the Participant ceases to receive long-term disability
benefits prior to attaining such maximum age).”



--------------------------------------------------------------------------------

Except as herein amended, the Plan shall remain in full force and effect.

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 24 day of December, 2009 pursuant to the authority
delegated by the Corporation’s Personnel and Compensation Committee.

 

/s/ Joan L. Gulley Joan L. Gulley Executive Vice President and Chief Human
Resources Officer